              Case 1:18-cv-03127-RC Document 21 Filed 12/20/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                      )
DBW PARTNERS, LLC,                                    )
                                                      )
                Plaintiff,                            )
                                                      )
                v.                                    )      Civil Action No. 18-3127 (RC)
                                                      )
UNITED STATES POSTAL SERVICE and                      )
UNITED STATES POSTAL SERVICE                          )
OFFICE OF INSPECTOR GENERAL,                          )
                                                      )
                Defendants.                           )
                                                      )

                                              ERRATA

         Defendants United States Postal Service and United States Postal Service Office of

Inspector General, through undersigned counsel, respectfully notify the Court of typographical and

punctuation errors in the Declaration of Sharon Owens, dated November 26, 2019, and filed the

following day. ECF No. 19-1.

         1.     The second sentence of Paragraph 11 contains a typographical error. The first part of

the sentence should read as follows: “Knowing how the Postal Service thinks about such contracts .

. . .”

         2.     The first sentence of Paragraph 15 should be divided into two sentences. The text

should read as follows: “The OIG’s whitepaper would do such harm. As the Declaration of

Elizabeth P. Martin discusses . . . .”

         3.     Paragraph 22 contains a punctuation error in the quotation. The first part of the

paragraph should read as follows: “While the Postal Service stands by Elizabeth P. Martin’s

September 10, 2019 determination that “agencies are not required to comb through documents

searching for releasable conjunctions and filler words that ‘taken separately or together have
             Case 1:18-cv-03127-RC Document 21 Filed 12/20/19 Page 2 of 2



minimal or no information content,” the Postal Service did unredact and produce certain

information . . . .”

        4.      Paragraph 23 contains a punctuation error. The first sentence should read as follows:

“The Postal Service has determined, after a second thorough review, that additional segregable,

non-exempt information may be released.”

        5.      The declaration inadvertently omitted the word “be” between the words “should” and

“withheld” in the following sentence, which appears 24 times in Paragraph 23. The sentence should

read as follows: “Any facts, surrounding this discussion, whether public or not, are inextricably

intertwined with business sensitive information and should be withheld.” See Pages 9 (two

instances), 11, 12, 13 (two instances), 14, 15 (three instances), 16 (two instances), 17 (two

instances), 18 (two instances), 19 (two instances), 20 (two instances), 21 (three instances), 22.

        6.      A header on Page 11 contains an extra word. The heading should read as follows:

“Ecommerce Boom, Technology Roil the Package Market.”

        Defendants regret the errors and apologize for any inconvenience to Plaintiff and the Court.

Dated: December 20, 2019                      Respectfully submitted,

                                              JESSIE K. LIU, D.C. BAR # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. BAR #924092
                                              Chief, Civil Division

                                                      /s/ Paul Cirino
                                              PAUL CIRINO
                                              Assistant United States Attorney
                                              U.S. Attorney’s Office for the District of Columbia
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              Telephone: (202) 252-2529
                                              paul.cirino@usdoj.gov

                                              Counsel for Defendants



                                                   2
